     Case 2:18-cr-00034 Document 188 Filed 04/04/19 Page 1 of 1 PageID #: 2309


                                                                  FILED: April 4, 2019

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT

                                 ___________________

                                      No. 19-4220
                                   (2:18-cr-00034-1)
                                 ___________________

UNITED STATES OF AMERICA

                Plaintiff - Appellee

v.

PHYLLIS DOTY

               Defendant - Appellant


This case has been opened on appeal.

Originating Court                          United States District Court for the
                                           Southern District of West Virginia at
                                           Charleston
Originating Case Number                    2:18-cr-00034-1
Date notice of appeal filed in originating 03/25/2019
court:
Appellant(s)                               Phyllis Doty

Appellate Case Number                     19-4220
Case Manager                              Michael Radday
                                          804-916-2702
